at oe
ot

‘ “" * "Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 1 of 10 PagelD #: 4938

U.S. Department of Justice

 

United States Attorney

Eastern District of New York
MM: TK 271 Cadman Plaza East
F.#1998R01996 Brooklyn, New York 11201

August 27, 2009

ZQ_BE PILED UNDER SEAL

The Honorable I. Leo Glasser
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Felix Sater

Criminal Docket No. 98 CR 1101 (ILG)

Dear Judge Glasser:.

The government hereby moves, pursuant to Section 5Ki.1
of the United States Sentencing Guidelines (the “Sentencing: :- ~~
Guidelines”), to permit the Court to downwardly depart from the
defendant Felix Sater’s Sentencing Guidelines range. The
defendant is scheduled to be sentenced by the Court on September
18, 2009 at 10:30 a.m. As further discussed below, Sater’s
cooperation was of a depth and breadth rarely seen. For
approximately ten years, Sater continuously worked with
prosecutors and law enforcement agents to provide information
crucial to the conviction of over twenty different individuals,
including those responsible for committing massive financial
fraud, members of La Cosa Nostra organized crime families and
international cyber-criminals. Additionally, Sater provided the
United States intelligence community with highly sensitive
information in an effort to help the government combat terrorists
and rogue states. Accordingly, the government hereby requests
that the Court take into account Sater’s extraordinary
cooperation in imposing sentence. Because of the nature of the
information provided herein, the government respectfully requests
that this letter be filed under seal.

I. Factual Background

On December 10, 1998, the defendant entered into a
cooperation agreement pursuant to which he pleaded guilty to
conducting and participating in the conduct of a RICO enterprise
“Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 2 of 10 PagelD #: 4939

through a pattern of racketeering activity, including fraud and
money laundering, in violation of 18 U.S.C. § 1962(c). ~The ‘RICO
predicate acts consisted of securities fraud in connection with
the fraudulent offerings and after-market manipulation of the
securities of Country World Casinos, Holly Products, United .-"«
States Bridge of N.Y., Cable & Co. and Fun-Tyme Concepts and the
unlawful laundering of the proceeds of these schemes. ae

Sater’s Criminal Conduct

In 1993, the defendant joined with three other
individuals, Salvatore Lauria, Gennady Klotsman and Walter
Durchalter, to buy and run the brokerage firm White Rock ‘
Partners, later renamed State Street Capital Partners (hereafter
“White Rock/State Street”). The business of White Rock/State
Street consisted primarily of the sale of stock in small and
start-up companies. The defendant, together with his partners, - -
supervised all aspects of White Rock/State Street's business.
The defendant and his partners secretly acquired ownership and
control of substantial blocks of stock in these small and start-
up companies. To hide their involvement in these stock Se
purchases, they employed various methods such as using off-shore
shell companies to purchase and hold these securities. “Once the
defendant and his partners controlled a large interest in these
securities, they would then create an artificial demand: for ‘them
by, among other things, paying brokers (from White Rock/State
Street and from outside firms) to aggressively promote these
securities to the public.

. bor

As part of this scheme, the defendant and others also
sought to maintain the artificially-created price of these
securities and illegally insulate them from regular market
forces. Some of the techniques used by White Rock/State Street
included: (a) issuing false and misleading statements to persuade
investors to hold the securities; (b) purposely failing to take
and execute customer orders to sell the securities; and (c)
executing a sale of the securities only if the sale could be
matched with a corresponding purchase of the same securities by
another investor. When the price of these securities reached a
desirable level, the defendant and others sold their secretly-
held positions to unwitting customers of White Rock/State Street
and other firms. These sales generated at least $40 million
dollars in illicit proceeds, most of which was then carefully
laundered though off-shore nominee bank accounts.

To protect and prolong these schemes, the partners
relied upon organized crime ties. Sater, through his father, was
associated with Ernest Montevecchi, a Genovese family soldier.
" *Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 3 of 10 PagelD #: 4940

Lauria, through neighborhood connections, was associated with
Daniel Persico, a Colombo family associate. Sater and his
partners used their organized crime connections to counter
various threats to White Rock/State Street’s illegal enterprise.
For example, Persico interceded and stopped an extortion of
Andrew Bressman (the head of another corrupt brokerage firm),
which threatened to keep Bressman from assisting in the fraud
schemes. Additionally, Sater cultivated an association with -
Frank Coppa, a Bonanno family captain, who was paid to help keep
short sellers from undermining the schemes, and to bring one of
the schemes (involving Cable & Co.) to State Street. m.

In roughly September 1996, White Rock/State Street
collapsed when, in response to relentless short selling, the
price of securities manipulated by the firm fell sharply, and the
partners were unwilling and unable to buy up sufficient shares. to
Maintain their price. In September 1998, Sater self-surrendered

' to the Federal Bureau of Investigation (“FBI”).

II. Sater’s Cooperation

In January 1998, the New York City Police Department
received a call from the manager of a storage facility who was::
cleaning out a storage bin after its owners did not answer
several delinquency notices. Inside the bin, the manager found
loaded handguns and various documents related to White Rock/State
Street which revealed Sater’s role in the above-mentioned
fraudulent schemes. Sater was overseas when he learned that law
enforcement authorities were looking for him. In an effort to
build a reserve of good will for the imminent prosecution he was
to face in America, Sater contacted United States intelligence
officers overseas and offered to provide them with information
concerning Afghanistan's Northern Alliance. As will be discussed
in detail below, during the spring and summer of 1998, Sater
traveled to Central Asia where he gathered and passed on
information to United States sources about the Northern
Alliance's desire to resell Stinger missiles to the United States
government as well as information about the Taliban and Osama Bin
Laden, among other things.: Sater contacted the FBI during this
period and kept agents apprised of his activities overseas. In
September 1998, Sater returned to the United States and
surrendered.

When Sater returned to the United States, he was
extensively debriefed about the White Rock/State Street schemes.
He provided highly detailed information about the criminal
activities at these and several affiliated firms. Sater’s
information proved to be, in all respects, truthful and highly

3
“Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 4 of 10 PagelD #: 4941

useful in explaining and corroborating the evidence gathered up
to that time, consisting chiefly of the records found in the
storage facility. These records were largely undecipherable
until Sater explained their contents.

      

A. United States v. Frank Coppa Jr., et. al, 00 CR 196
(ILG)

On the basis of this information, in March 2000, a
federal grand jury in this district returned a RICO, securities
fraud and money laundering indictment against nineteen of the
most important participants in White Rock/State Street’s
extensive fraud schemes. Each of these nineteen defendants
eventually pleaded guilty. The defendants fall into several
categories.

First, the government prosecuted several organized
crime figures for their role in furthering the enterprise. Frank
Coppa, a Bonanno Family captain, maintained inflated stock prices
by threatening physical harm to stock holders if they sold short
the stocks that White Rock/State Street promoted.” Ernest
Montevecchi, a Genovese soldier, and Daniel Persico, a Colombo
associate, intervened in disputes on behalf of the partners,
particularly Sater and Lauria. In addition, the government
charged Garafola, Joseph Polito (a Gambino associate) and Eugene
Lombardo (a Bonanno associate) chiefly in connection with their
involvement in the fraudulent sale of securities of United States
Bridge of New York, a construction company owned by Polito in
which the Gambino family had a substantial financial interest.

Second, the government prosecuted several securities
industry participants who were extensively involved in White

 

* On the day Sater pleaded guilty to the RICO violation,
Lauria and Klotsman also pleaded guilty to the same offense and
entered into cooperation agreements with the government.

? Following his conviction, Coppa cooperated with the
government and helped obtain convictions against several high-
ranking members of the Bonanno Crime Family, including Joseph
Massino, the head of the Bonanno Family.

4,
* Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 5 of 10 PagelD #: 4942

Rock/State Street’s fraudulent activities. Among those
individuals were Walter Durchalter and John Doukas, partners of
Sater, Klotsman and Lauria; Alfred Palagonia and John
Cioffoletti, brokers from outside firms who unloaded large blocks
of White Rock/State Street-owned stock to unwitting customers at
inflated prices in return for kickbacks from Sater and his
partners; and Rocco Basile, Jack Basile and Giuseppe Temperino,
employees at White Rock/State Street who also unloaded large
blocks of White Rock/State Street-owned stock at inflated prices
to unwitting customers and later refused to execute customer
orders to sell that same stock.

Finally, the government prosecuted several individuals
who had more narrowly defined roles in various of the White
Rock/State Street schemes, but were nonetheless important. These
individuals included Abraham Salaman, a long-time promoter of
stocks in fraudulent schemes; Aleks Paul, who laundered many
millions of dollars of fraud proceeds; and Larry Ray, who helped
arrange the United States Bridge of New York, Inc. (“USBNY”)
deal.

Each of these defendants’ guilty pleas can be
attributed, in some significant part, to the cooperation of Sater
and his partners. Although he was not called as a witness due to
the guilty pleas of all those charged, Sater was prepared to
testify, and we believe that he would have been an effective and
important witness if a trial of the case had been required.

Based on the numerous hours the government spent with Sater, we
believe that his testimony would have been truthful, precise and
compelling.

: Sooo Ee) Bia

 
 

“Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 6 of 10 PagelD #: 4943

Ci nit v. Cirillo, 05-CR-212 (SLT)

In April 2005, based in part on Sater’s information,
the government charged Lawrence Dentico, a high-ranking Genovese
family member who served in the Genovese administration, along
with three other high-ranking members of the Genovese family, in
United States v. Cirillo. Sater provided information regarding
one of the predicate acts charged against Dentico, pertaining to
his role in resolving a dispute between the Genovese family and
the Gambino family.

In sum, the dispute arose out of a scheme to use
fraudulent means to secure financing for the USBNY initial public
offering (“IPO”) mentioned above. Sater and his partners
launched the IPO expecting that USBNY would function as a
profitable construction company. A Gambino-associated company
was one of the secret investors who partnered with White
Rock/State Street in this venture. Prior to the IPO, it was
determined that USBNY would require long-term financing to make
it a viable company with the ability to attract outside
investors. To guarantee this financing, and therefore the
success of the IPO, a bribe of $100,000 was to be paid to the
head of a lending institution. Gambino soldier, Edward Garafola,
claimed that he was the individual who paid the bribe money.

When the lending institution did not follow through with the
financing, Garafola thought he was being swindled and threatened
Sater. Sater turned to Ernest “Butch” Montevecchi, a Genovese
soldier, for protection, which precipitated high-level
negotiations between the families for the return of the funds.

In connection with this predicate act, Sater met with
the government and provided important background information
regarding USBNY and the organized crime figures involved in the
dispute. If Dentico had chosen to go to trial, it is likely that
the government would have called Sater as a witness. Dentico
ultimately pled guilty, however, and was sentenced to 51 months,
which sentence represented the high end of an agreed-upon
sentencing range.
“Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 7 of 10 PagelD #: 4944

 

From 2004 through 2008, Sater was central to the
investigation and identification of key individuals in two
separate international money laundering and access device fraud
schemes, both of which originated in Russia.

  
  

 

In order to identify the
perpetrators, Sater traveled to Cyprus and, under agents’
supervision, arranged a meeting with the suspects.

 

Sater played a crucial role in this investigation and
the government would not have sought or obtained an indictment
without his assistance.

Sater helped dismantle a second, similar
scheme. This time, Sater traveled to Turke where he arranged a
meeting with the unknown suspects.

  
 

   

      

Here too, Sater played a crucial role in

this investigation, and the government would not have obtained an
:na cme iS ee ro oy

his assistance.

 
  
 
  
 
 

Gee

* “Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 8 of 10 PagelD #: 4945

E. Foreign Intelligence

The defendant, who was born in Russia, used his
connections with several high-ranking Russian military or former
military and KGB officers to provide the United States
intelligence community with key information, particularly
concerning the Middle East. Beginning in 1998, Sater was in
frequent contact with a former high-ranking KGB officer and arms
dealer who possessed information about potential threats to the
United States emanating from Afghanistan and certain Central
Asian republics. Sater relayed specific, detailed information to
the Central Intelligence Agency (“CIA”), PBI and other agencies
from this individual. In 1998, for instance, before he was
arrested in connection with the case at issue, Sater passed on:
information that certain leaders of the Northern Alliance in
Afghanistan wanted to resell Stinger missiles to the United
States government. Sater even provided the serial numbers for
each of the missiles. During the same period, Sater also passed
on specific information about Osama Bin Laden, including what
were believed to be Bin Laden’s satellite telephone numbers and
information about who was supplying arms to Bin Laden.

Sater also established other intelligence contacts, -
including a precious stones dealer who himself had contacts
inside both the Taliban and the Northern Alliance in Afghanistan.
The FBI provided money for a satellite telephone that Sater
shipped to this individual so the two could remain in constant
contact. Through this individual, Sater relayed information to |
the United States intelligence community, especially following.
September 11, 2001. The information included, but was not .
limited to, (a) Osama Bin Laden’s whereabouts following September
11, 2001; (b) the internal structuring and the financial
Capabilities of Al Qaeda; (c) the whereabouts of Taliban leader
Mullah Omar; (d) ground reports on who was killed by United
States air-strikes; (e) the details of an assassination plot
against President Bush; and (f) information on North Korea’s
nuclear capabilities.

Of course, Sater did not report this information from’
first-hand knowledge and cannot be held responsible if not all of
it was actionable. Sater, acting in good faith, simply made this
intelligence available to those who were in a position to
determine its value. Sater should be credited with the efforts:
he made in making those sources available to the intelligence
community. Additionally, Sater gathered much of this information
while traveling to dangerous areas in Central Asia. Moreover;
individuals in the intelligence community with knowledge of the
 

“Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 9 of 10 PagelD #: 4946

information Sater provided told the government that this
information was taken very seriously and was carefully analyzed:

F. Qther Cooperation

Throughout the period of time that Sater was working -
with the government on the above-mentioned cases, he also on
_. provided information on various subjects that was useful and
important, though it did not directly result in any specific
prosecutions. To begin with, Sater provided law enforcement
authorities with a working knowledge of modern stock manipulation
schemes and the mafia’s involvement in the maintenance of those
schemes. In the mid 1990's, these schemes were widespread on
Wall Street where they were known under the general terms of
“Boiler Room” or “Pump and Dump” schemes. Federal investigators
knew that many complex financial deals appeared suspicious, but
could not uncover how they worked. Sater explained in detail how
these sophisticated boiler room scams operated and opened
investigators’ eyes to a whole new brand of financial theft. As
a result, agents were able to use this information generally to
spot and then investigate other similar, illegal transactions.

One such example was Sater’s assistance in building the
government’s case against Philip Abramo, known in organized ‘crime
circles as “The King of Wall Street.” Sater had come into
contact with Abramo during the White Rock/Street period when
Abramo demanded cash payments in return for his promise not to
short White Rock/State Street stocks. Sater provided the
government with background information on Abramo, such as how
Abramo’s financial schemes worked, how he laundered his money and
the identities of his closest associates. This information
enabled the government to sharpen the focus of its investigation,
which eventually lead to Abramo’s arrest and conviction in the
Southern District of New York.? This assistance is illustrative
of the kind of cooperation that Sater provided in scores of other
cases.

Sater also provided information about the identities of
organized crime leaders in Russia and the roles they occupied in
the organized crime hierarchy. He provided information about the
American business interests of Russian oligarchs and the ties
these individuals had to organized crime figures. Additionally,
Sater explained to law enforcement officials how contemporary
accident insurance scams worked. In each of these areas, the
agents who worked with Sater found him to be dependable,
insightful and hard-working.

 

- 3 Abramo was convicted after trial and sentenced to a term

of life imprisonment. (U.S. v. Riggi et. al, 1:00 CR-1118

(S.D.N.Y.))
, f- " Case 1:98-cr-01101-ILG Document 298 Filed 08/23/19 Page 10 of 10 PagelD #: 4947

III. Conclusion

As discussed above, Sater’s cooperation was extensive
and greatly assisted the government’s efforts in fighting crime
in multiple arenas. Sater went above and beyond what is expected
of most cooperators and placed himself in great jeopardy in so
doing. Throughout the near ten-year period that Sater cooperated
with the government, he worked continuously with a number of
agents who supervised his activities. Without exception, every
one of these agents has told the government that Sater was an
exemplary cooperator who worked diligently to further the aims of
the missions to which he was assigned. For these reasons, the
government respectfully requests that the Court take Sater’s
extensive cooperation into account in imposing sentence. Because
of the nature of the information provided herein, the government
respectfully requests that this letter be filed under seal.

Respectfully submitted,
BENTON J. CAMPBELL

United States Attorney
Eastern District of New York

 

  

By:

Y
Assis t United States Attorney
(718) 254-6367

cc: Leslie R. Caldwell, Esq.
Kelly A. Moore, Esq.

10
